                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

Ashley Huff and Gregory Rapp,            )
Individually and on Behalf of All Others )
Similarly Situated,                      )
                                         )
       Plaintiffs,                       )
                                         )
v.                                       )           Case No. 2:17-cv-02320-JAR-JPO
                                         )
CoreCivic, Inc., f/k/a Corrections       )
Corporation of America,                  )
                                         )
       and                               )
                                         )
Securus Technologies, Inc.               )
                                         )
       Defendants.                       )
                                         )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motions of three pro se movants to intervene in this

class action case pursuant to Fed. R. Civ. P. 24: Tywan A. Poole (Docs. 147, 153, 154),

Montgomery Carl Akers (Docs. 149, 156), and Tyreece Gray (Doc. 155) (collectively

“Movants”). A hearing on the motions was held January 28, 2020. For the reasons articulated

by the Court from the bench and explained in detail below, the Court denies Movants’ requests

to intervene.

I.     Background

       This litigation arises out of a lawsuit alleging state and federal wiretap claims against

CoreCivic, Inc. (“CCA”) and Securus Technologies, Inc. (“Securus”). Named Plaintiffs Ashley

Huff and Gregory Rapp are individuals who were held by the United States Marshal Service at

CCA beginning on or about October 6, 2015 and August 14, 2014, respectively. They allege that

they had numerous phone conversations with their attorneys while housed at CCA with the

                                                 1
understanding that their conversations were private. Plaintiffs allege that CCA and Securus

recorded communications between detainees and their attorneys. Plaintiffs allege that after entry

of this Court’s 2016 cease and desist order in United States v. Black, No. 16-20032-JAR (D.

Kan.), Defendants continued to record attorney-client telephone calls for no legitimate reason

related to the facility’s security or public safety.

        On September 26, 2019, this Court granted preliminary approval of the class action

settlement between the parties, whereby Defendants agreed to establish a common settlement

fund in the amount of $1,450,000 to be paid to Settlement Class Members consisting of detainees

or former detainees at CCA as damages related to recording phone calls between detainees and

their attorneys.1 The proposed Settlement Class consists of approximately 540 persons, many of

whom remain incarcerated:

               All detainees at Leavenworth Detention Center who, during the period
               of June 1, 2014 through June 19, 2017, had their attorney-client
               telephone calls recorded by Defendants: (a) after the detainee
               requested privatization of his or her attorney’s phone number (subclass
               A); (b) after his or her attorney requested privatization of the
               attorney’s phone number (subclass B); (c) after Judge Robinson’s
               cease and desist order on August 10, 2016, in the case styled U.S. v.
               Black, Case No. 2:16-CR-20032 (subclass C); or (d) after the detainee
               or his or her attorney otherwise notified one or more Defendants in
               writing of their attorney-client relationship and provided written
               notification of the attorney’s phone number at issue (subclass D).

        Class Counsel developed the Settlement Class member list by reviewing voluminous call

record information and cross-referencing with privatization data produced by Defendants. Class

Counsel worked with CCA and the United States Probation Office to determine current

addresses. Notice of the Settlement was provided and the Court conducted a Fairness Hearing on

January 28, 2020. Class Counsel did not identify Poole, Akers, nor Gray as members of the

Settlement Class.

        1
            Doc. 146.

                                                       2
II.      Discussion

         Fed. R. Civ. P. 24 contemplates two grounds for intervention: intervention of right under

Rule 24(a), and permissive intervention under Rule 24(b). The movant bears the burden of

demonstrating that he has satisfied the conditions necessary for either grounds for intervention.2

Movants have not met their burden under either rule.

             A.      Intervention as of Right

         Intervention as of right is mandatory when a federal statute gives the applicant an

unconditional right to intervene, or when the applicant satisfies each of four conditions: “(1) the

application is timely, (2) the applicant claims an interest relating to the property or transaction

which is the subject of the action, (3) the applicant’s interest may be impaired or impeded, and

(4) the applicant’s interest is not adequately represented by existing parties.”3

         Movants have not identified any federal statute giving them an unconditional right to

intervene in this case under Rule 24(a)(1) and cannot satisfy the third and fourth factors

established by Rule 24(a)(2). Defendants represent that after extensive review, their records do

not indicate that any Movant is a member of the Settlement Class or any of the sub-classes

certified by the Court in this case, nor has any Movant provided any evidence to establish class

membership. Because Movants have not established class membership, they effectively

maintain no interest in the disposition of this cause and fail to show how their respective interests

would be impaired or impeded by the denial of intervention. In fact, adding Movants to this case

would prejudice their interests because they would not benefit from the Settlement. Should the

Court approve the Settlement, this case will be dismissed with prejudice; if Movants are added as

parties, they will receive no compensation under the Settlement and their claims will be
         2
             See United States v. Albert Inv. Co., 585 F.3d 1386, 1390 (10th Cir. 2009).
         3
         Elliott Indus. Ltd. P’ship v. B.P. Am. Prod. Co., 407 F.3d 1091, 1103 (10th Cir. 2005) (citing Coalition of
Ariz./N.M. Ctys. for Stable Econ. Growth v. Dep’t of Interior, 100 F.3d 837, 840 (10th Cir. 1996)).

                                                             3
dismissed with prejudice. Further, any interest Movants do maintain, though not described in

their respective motions, can be pursued through separate litigation.

            B.      Permissive Intervention

        Under Rule 24(b)(1)(B), on timely motion, the court may permit intervention to anyone

who “is given a conditional right to intervene by federal statute” or “has a claim or defense that

shares with the main action a common question of law or fact.” The decision whether to grant a

motion for permissive intervention is within the district court’s sound discretion.4 In exercising

its discretion, “the court must consider whether the intervention will unduly delay or prejudice

adjudication of the original parties’ rights.”5 Permissive intervention should be denied when the

potential intervenor will not “significantly contribute to the full development of the underlying

factual issues in the suit and to the just and equitable adjudication of the legal questions

presented.”6

        Here, the Court agrees with the parties that Movants’ addition to this class action

litigation as pro se litigants, at this late stage of the case, would not aid in the disposition of the

case. Instead, intervention would only serve to unnecessarily clutter and delay adjudication of

the current proceedings. Accordingly, Movants’ motions are denied.

        IT IS THEREFORE ORDERED BY THE COURT that the Motions to Intervene filed

by Tywan A. Poole (Docs. 147, 153, 154); Montgomery Carl Akers (Docs. 149, 156); and

Tyreece Gray (Doc. 155) are DENIED.



        4
            See City of Stillwell v. Ozarks Rural Elec. Co-op Corp., 79 F.3d 1038, 1043 (10th Cir. 1996).
        5
          Fed. R. Civ. P. 24(b)(3); see also Tri-State Generation & Transmission Ass’n, Inc. v. N.M. Pub.
Regulation Comm’n, 787 F.3d 1068, 1069 (10th Cir. 2015) (upholding district court’s denial of permissive
intervention where intervention would “burden the parties with additional discovery”).
        6
        Arney v. Finney, 967 F.2d 418, 421 (10th Cir. 1992) (permissive intervention properly denied when it
“would only clutter the action unnecessarily”).


                                                           4
IT IS SO ORDERED.

Dated: January 28, 2020
                           S/ Julie A. Robinson
                          JULIE A. ROBINSON
                          CHIEF UNITED STATES DISTRICT JUDGE




                            5
